Citation Nr: 9921971	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-27 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.  This appeal arises from a February 1997 rating 
decision of the Boston, Massachusetts, regional office (RO) 
which denied service connection for peripheral neuropathy as 
secondary to exposure to herbicide agents.  The notice of 
disagreement was received in May 1997.  The statement of the 
case was issued in August 1997.  The veteran's substantive 
appeal was received in September 1997.

The Board of Veterans' Appeals (Board) notes that the veteran 
had previously been denied entitlement to service connection 
for numbness of the legs and fingers as secondary to exposure 
to herbicides in an April 1994 rating action.  Since that 
time, the regulations pertaining herbicide exposure, as set 
forth below, have been amended to include subacute and acute 
peripheral neuropathy.  De novo review of the veteran's claim 
is therefore required.  See Spencer v. Brown, 4 Vet. App. 283 
(1993) (when a regulation creates a new basis of entitlement 
to benefits, as through liberalization of the requirements 
for entitlement to benefits, an applicant's claim of 
entitlement under such regulation is separate and distinct 
from a claim previously and finally denied).


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  The veteran has been diagnosed as having right ulnar 
neuropathy and right carpal tunnel syndrome; moreover, a 
definitive diagnosis of acute or subacute peripheral 
neuropathy has not been presented.

3.  The veteran has not been diagnosed with any disorder 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's right ulnar neuropathy and/or carpal tunnel 
syndrome with his alleged exposure to herbicide agents used 
in Vietnam.

5.  The veteran's claim for service connection for peripheral 
neuropathy as secondary to exposure to herbicide agents is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy as secondary to exposure to herbicide agents is 
not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment and discharge examinations indicated 
that the veteran's neurological system was normal.  Service 
medical records contain no findings pertaining to complaints, 
treatment, or diagnosis of a neurological disorder.  The 
veteran's Form DD-214 (Report of Transfer or Discharge) shows 
that he served in the Republic of Vietnam during the Vietnam 
era.

In January 1972, The veteran filed a claim for service 
connection for "jungle rot."  He made no reference to a 
neurological problem at that time.

A claim of service connection for numbness of the legs and 
fingers due to Agent Orange exposure was filed by the veteran 
in August 1992.  Therein, he stated that he was scheduled to 
undergo a VA Agent Orange examination later that month.  
There is no indication, however, that said examination was 
ever performed.

The veteran filed a claim for service connection for 
peripheral neuropathy as secondary to Agent Orange exposure 
in January 1997.  In conjunction therewith, he submitted a 
July 1996 VA electromyograph (EMG) report indicating that he 
had been diagnosed as having right ulnar neuropathy and right 
carpal tunnel syndrome.  There were no findings pertaining to 
acute or subacute peripheral neuropathy.  

By a rating action dated in February 1997, service connection 
for peripheral neuropathy as secondary to herbicide exposure 
was denied.  The RO found there was no evidence showing that 
the veteran had been diagnosed as having acute or subacute 
peripheral neuropathy within one (1) year of his last 
exposure to a herbicide agent.  As such, it was held that 
service connection on a presumptive basis could not be 
established.  The RO also determined that the veteran's 
neuropathy was neither incurred in nor aggravated by his 
military.

In a statement dated in February 1999, the veteran's 
representative asserted that additional development of the 
claim of service connection for peripheral neuropathy was 
warranted.  He argued that the veteran's claim was well 
grounded by virtue of his service in the Republic of Vietnam 
and, therefore, the VA had breached its duty to assist under 
38 U.S.C.A. §5107(a) by failing to afford the veteran a VA 
examination to determine the etiology of his neurological 
disorder of the extremities.  The representative asked that 
the matter be returned to the RO for this development.

The veteran's representative maintained a similar argument in 
a February 1999 Informal Hearing Presentation.  He contended 
the veteran's service in the Republic of Vietnam meant that 
exposure to herbicides was presumed, and that his claim for 
service connection was consequently well grounded.  
Alternatively, if the Board found that the veteran's claim 
was not well grounded, the representative argued that the 
Board should render a determination as to whether the RO 
properly developed the claim pursuant to the provisions of 
M21-1, part VI, para. 2.10f.  The representative argued that 
the substantive provisions of the M21-1 Manual were the 
equivalent of the Department regulations and binding on VA.  
Thus, if the aforementioned provisions had not been met, the 
representative maintained that the matter should be remanded 
for development purposes.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  [Emphasis added].

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."  Note 2 of 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994); See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  However, where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999) 
("neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)").  Evidence documenting a 
diagnosis of acute or subacute peripheral neuropathy has not 
been submitted.  Rather, the medical record indicates that 
the veteran has been diagnosed as having right ulnar 
neuropathy and right carpal tunnel syndrome.  Ulnar 
neuropathy and carpal tunnel syndrome are not among the 
conditions listed in the governing regulation.  

Further, the Secretary of the VA formally announced in the 
Federal Register, on August 8, 1996, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  61 Fed.Reg. 41442-41449 
(1996); see also 61 Fed.Reg. 41,442-41,449 (1996) and 59 
Fed.Reg. 341-346 (1994).  Accordingly, under the law, the 
veteran is not entitled to a presumption that his diagnosed 
right ulnar neuropathy and/or right carpal tunnel syndrome 
are etiologically related to exposure to herbicide agents 
used in Vietnam.  Moreover, because the veteran does not have 
one of the diseases listed in the above regulation, even the 
presumption of exposure to Agent Orange or other herbicide is 
not available to him.  Without the benefit of presumptive 
service connection, he is obligated to submit an otherwise 
well-grounded claim.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. at 495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.20b previously contained a more liberal 
interpretation of the presumption of exposure, stating that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to an 
herbicide agent."  However, that M-21-1 provision has been 
revised in order to conform with the McCartt decision, and 
the more liberal presumption is no longer available to 
establish exposure.  The Board notes, however, that the 
veteran has contended within his original claim that he was 
exposed to Agent Orange in service and solely for purposes of 
determining the well-groundedness of his claim, these 
contentions will be considered credible by the Board.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion).

Nevertheless, even conceding for this limited purpose that 
the veteran experienced exposure to herbicide agents in 
service, the Board again notes that there is no credible 
evidence of record indicating that the veteran has any of the 
conditions specified within 38 C.F.R. § 3.309(e).  Under the 
present law, the veteran is not entitled to a presumption 
that his diagnosed right ulnar neuropathy and/or right carpal 
tunnel syndrome are etiologically related to exposure to 
herbicide agents used in Vietnam.  Further, having carefully 
reviewed the entire record, even conceding exposure to 
herbicide agents, the Board finds that there is no medical 
evidence of record suggesting a connection between exposure 
to herbicide agents and the veteran's diagnosed ulnar 
neuropathy and carpal tunnel syndrome.  The veteran is not a 
medical expert and, for that reason, he is not competent to 
express an authoritative opinion regarding any medical 
causation or diagnosis of his condition.  See Espiritu; see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, as there is no medical evidence establishing an 
etiological relationship between the diagnosed neurological 
disorders and his exposure to herbicide agents in service, 
the veteran has not submitted a well-grounded claim of 
service connection.

As part of his August 1992 application for compensation, the 
Board observes that the veteran reported that he was 
scheduled to undergo a VA Agent Orange examination in August 
1992.  The report of said examination would be considered 
constructively contained in the claims folder.  See Dunn v. 
West, 11 Vet. App. 462 (1998).  There is no evidence, 
however, that the veteran ever appeared for the examination.  
Moreover, the Board notes that the veteran has made no 
indication that any VA physician has diagnosed as having 
acute or subacute peripheral neuropathy.  In this regard, the 
more recent 1996 EMG report clearly showed that the veteran's 
neurological complaints have been attributed to right ulnar 
neuropathy and right carpal tunnel syndrome.  Further, the 
veteran has not alleged that any VA physician has attributed 
his right ulnar neuropathy and/or right carpal tunnel 
syndrome to his alleged exposure to herbicide agents.  In 
other words, the veteran has made no indication that the 
report of the August 1992 examination, if one in fact exists, 
contains any information that would help to make his claim 
well grounded.  As such, the Board finds that there would be 
no useful purpose in remanding this matter to determine if 
the August 1992 VA Agent Orange examination was performed.

The Board also notes that the veteran's representative has 
argued that the case should be remanded to the RO so that the 
veteran could be scheduled for a VA examination.  The basis 
for this request was that the etiology of the veteran's 
neurological disorders remained undetermined.  The Federal 
Circuit held that, under 38 U.S.C.A. § 5107(a), the VA's duty 
to assist is limited to "only" those claimants who have 
established a well grounded claim.  Epps v. Gober, 126 F. 3d. 
1464 (Fed. Cir 1997).  As the veteran has failed to submit a 
well grounded claim of service connection for peripheral 
neuropathy as secondary to herbicide exposure, a remand for a 
VA examination would be unwarranted.

Finally, as referenced above, the veteran's representative 
has asserted that full development of the veteran's claim 
should be undertaken even if it is not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
U.S. Court of Appeals for Veterans Claims (Court) recently 
rendered a decision that addressed this argument.  In Morton 
v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999), the 
Court found that the M21-1 provisions on the development of 
claims only served to interpret 38 U.S.C.A. § 5107 and did 
not eliminate "the condition precedent" placed by Congress 
upon the inception of the duty to assist.  Consequently, 
absent the submission and establishment of a well-grounded 
claim, the Court held the Secretary cannot undertake to 
assist the veteran in developing facts pertinent to his or 
her claim.  Morton at 10; See also Epps v. Gober, 126 F. 3d. 
1464 (Fed. Cir 1997).  Accordingly, a remand for further 
development is not warranted.

The Board is satisfied that the RO took all reasonable steps 
to properly develop the veteran's claim.  The veteran has not 
informed VA of the existence of any available evidence that 
would render his claim well grounded.  He has not contended 
that any further relevant records exist.  The Board therefore 
finds that no further action is warranted relative to the 
development of the appellant's claim, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.



ORDER

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicide agents is denied, as 
the claim is not well-grounded.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

 

